 



Exhibit 10.C

VIAD CORP
PERFORMANCE UNIT INCENTIVE PLAN
Pursuant to the 1997 Viad Corp Omnibus Incentive Plan
As Amended March 29, 2005



1.   PURPOSE       The purpose of the Plan is to promote the long-term interests
of the Corporation and its stockholders by providing a means for attracting and
retaining designated key executives of the Corporation and its Affiliates
through a system of cash rewards for the accomplishment of long-term predefined
objectives.   2.   DEFINITIONS       The following definitions are applicable to
the Plan:

“Affiliate” — Any “Parent Corporation” or “Subsidiary Corporation” of the
Corporation as such terms are defined in Section 425(e) and (f), or the
successor provisions, if any, respectively, of the Code (as defined herein).

“Award” — The grant by the Committee of a Performance Unit or Units as provided
in the Plan.

“Board” — The Board of Directors of Viad Corp.

“Code” — The Internal Revenue Code of 1986, as amended, or its successor general
income tax law of the United States.

“Committee” — The Human Resources Committee of the Board.

“Corporation” — Viad Corp.

“Participant” — Any executive of the Corporation or any of its Affiliates who is
selected by the Committee to receive an Award.

“Performance Period” — Shall mean the period of time selected by the Committee
in connection with the grant of any Award under the Plan for the purpose of
determining performance goals and measuring the degree of accomplishment.
Generally, the Performance Period will be a period of three successive fiscal
years of the Corporation.

“Performance Unit Award” — An Award.

“Plan” — The Performance Unit Incentive Plan of the Corporation.

“Pre-Tax Income” — Pre-tax income after minority interest.

“Subsidiary Operating Income” — Revenue minus operating expenses of the
operating companies. This also excludes minority interest, interest expense and
taxes, as well as restructuring, goodwill or impairment charges and the effects
of changes in accounting principles and stock option and incentive plan
accounting based on stock price fluctuation.

“Unit” — The basis for any Award under the Plan.



3.   ADMINISTRATION       The Plan shall be administered by the Committee.
Except as limited by the express provisions of the Plan, the Committee shall
have sole and complete authority and discretion to (i) select

1



--------------------------------------------------------------------------------



 



Participants and grant Awards; (ii) determine the number of Performance Units to
be subject to Awards generally, as well as to individual Awards granted under
the Plan; (iii) select the performance goals and the Performance Period for any
Awards; (iv) determine the targets that must be achieved in order for the Awards
to be payable and the other terms and conditions upon which Awards shall be
granted under the Plan; (v) prescribe the form and terms of instruments
evidencing such Awards; and (vi) establish from time to time regulations for the
administration of the Plan, interpret the Plan, and make all determinations
deemed necessary or advisable for the administration of the Plan. The
Corporation expects to have the Plan administered in accordance with the
requirements for the Award of “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code.



4.   PERFORMANCE GOALS       The Plan is intended to provide Participants with a
substantial incentive to achieve or surpass one or more predefined long-range
financial goals during the applicable Performance Period. The Committee may, in
its discretion, select long-range financial goals for Corporate and Subsidiary
Participants that differ from those listed below, provided that such goals are
permitted under the Viad Corp 1997 Omnibus Incentive Plan.       (a) At the
effective date of the Plan, the first goal for each Subsidiary Participant
emphasizes growth in Average Operating Income during the Performance Period. The
first goal for Corporate Participants emphasizes Growth in Average Income per
Share from Continuing Operations during the Performance Period.       (b) The
second goal for Corporate and Subsidiary Participants emphasizes growth in
Average Operating Cash Flow during the Performance Period.       (c) The third
goal for Subsidiary and Corporate Participants emphasizes growth in Average
Revenue during the Performance Period.



5.   DETERMINATION OF TARGETS



  A.   Average Growth in Subsidiary Operating Income         An appropriate
average three-year operating income target for the Performance Period for each
Subsidiary Company will be established taking into account historical operating
or pre-tax income, financial plan operating income for the Performance Period,
overall Corporate objectives, and if appropriate, other circumstances. An
appropriate range of values above and below such target will then be selected to
measure achievement above or below the target.     B.   Average Growth in Viad
Corp Income Per Share from Continuing Operations         An appropriate average
growth in Income Per Share from Continuing Operations target for Viad Corp for
the Performance Period will be established by the Committee after considering
historical income per share from continuing operations, financial plan income
per share from continuing operations for the Performance Period, overall
Corporate objectives and, if appropriate, other circumstances. An appropriate
range of values above and below such target will then be selected to measure
achievement above or below the target.     C.   Average Operating Cash Flow    
    An appropriate Average Operating Cash Flow target for the Performance Period
will be established by the Committee. Operating Cash Flow is measured by the net
change in cash resulting from the operating activities of the Company. Cash flow
from operating

2



--------------------------------------------------------------------------------



 



      activities excludes the impact of investing activities (acquiring and
disposing of investments and productive long-lived assets) and financing
activities (borrowing and repaying debt, payment of dividends and stock
repurchases.)         A range of values above and below such target will then be
selected to measure achievement above or below the target.



  D.   Average Revenue         An appropriate average Revenue target will be
established for Corporate and Subsidiary Participants, with a focus on enhancing
profitable top-line growth. Revenue generated from acquisitions shall not be
included in Revenue for purposes of this Plan. An appropriate range of values
above and below such target will then be selected to measure achievement above
or below the target.     E.   Establishing Targets         The appropriate
weighting of goals, targets, range of values above and below such targets and
the Performance Period to be used as a basis for the measurement of performance
for Awards under the Plan will be determined by the Committee no later than
90 days after the beginning of each new Performance Period during the life of
the Plan, after giving consideration to the recommendations of the Chief
Executive Officer of Viad Corp. Performance Units will be earned based upon the
degree of achievement of predefined targets over the Performance Period
following the date of grant. Earned Performance Units may range, based on
achievement of predefined targets over the Performance Period, from 0% to 200%
of the target Performance Units.



6.   OTHER PLAN PROVISIONS       Subsidiary operating income and Viad Corp
income per share from continuing operations are determined before extraordinary
or unusual items, effects of changes in accounting principles, new accounting
pronouncements, restructuring, goodwill and impairment charges, or a change in
federal income tax rates after the target has been set. Reclassification of a
major business unit to discontinued operations status after targets have been
set would also require adjustment because of the effect on Viad Corp continuing
operations results. While gains on disposition of a business would normally not
be included in determining income per share, in the event of the sale of a
subsidiary or major business unit, a portion of gain would be included for the
difference between the sold unit’s planned net income for the Performance Period
and actual results to date of sale plus calculated interest savings on proceeds
for the balance of the performance period, so that actual results are not
penalized for selling a business.       An adjustment to actual operating income
will be made for any increase or decrease in cost to a subsidiary in connection
with a change in the formula allocation of corporate overhead over amounts
included in the Plan at the beginning of the applicable performance period.  
    Incentives to be paid under this Plan must be deducted from the subsidiary’s
operating income and the Corporation’s earnings during the Performance Period.
Goals must be achieved after deducting from actual results all incentive
compensation applicable to such performance periods, including those incentives
earned under this Plan.   7.   RANGE OF PERFORMANCE AWARDS       The range of
values for the Corporation’s or a Subsidiary Company’s operating income or
income per share performance and the Operating Cash Flow and Revenue
measurements will be recommended by the Chief Executive Officer of Viad Corp for
approval by the Committee.

3



--------------------------------------------------------------------------------



 



Performance Units will be earned based upon the degree of achievement of each of
the predefined targets (Operating Income or Income Per Share From Continuing
Operations, Operating Cash Flow, and Revenue) over the Performance Period
following the date of grant. A range of values will be established for the
operating income or income per share target (to carry a 70% weighting), for the
Operating Cash Flow target (to carry a 30% weighting), and for the Revenue
target (to be used for adjustment to the total bonus pool otherwise accruable by
95% (threshold) up to 105% (maximum), depending upon the achievement against the
revenue target).



8.   PARTICIPANT ELIGIBILITY       The Committee will select the eligible
Executive Officers (as defined under Section 16(b) of the Securities Exchange
Act) for participation in the Plan no later than 90 days after the beginning of
the Performance Period.       Other Participants will be eligible for
participation as recommended by the Chief Executive Officer of Viad Corp for
approval by the Committee, limited only to those key executives who contribute
in a substantial measure to the successful performance of the Corporation or its
Affiliates. The Chief Executive Officer will recommend for approval by the
Committee which Affiliates among its Affiliates should be included in the Plan.
  9.   AWARD DETERMINATION       The number of Performance Units to be awarded
to any Participant will be determined, generally, by multiplying a factor times
the Participant’s annual base salary in effect at the time the Award is granted
and dividing the result by the average of the high and low of the Corporation’s
Common Stock on the date of approval of the grant by the Committee. The Award
factor will be recommended by the Chief Executive Officer of Viad Corp for
approval by the Committee annually no later than 90 days after the beginning of
each new Performance Period.   10.   GENERAL TERMS AND CONDITIONS       The
Committee shall have full and complete authority and discretion, except as
expressly limited by the Plan, to grant Units and to provide the terms and
conditions (which need not be identical among Participants) thereof. Without
limiting the generality of the foregoing, the Committee may specify a
Performance Period of not less than two years or not more than five years, and
such time period will be substituted as appropriate to properly effect the
specified Performance Period. No Participant or any person claiming under or
through such person shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award thereunder, contingent or otherwise,
unless and until all the terms, conditions, and provisions of the Plan and its
approved administrative requirements that affect such Participant or such other
person shall have been complied with. Nothing contained in the Plan shall
(i) require the Corporation to segregate cash or other property on behalf of any
Participant or (ii) affect the rights and power of the Corporation or its
Affiliates to dismiss and/or discharge any Participant at any time.   11.  
ADJUSTMENTS       Any recapitalization, reclassification, stock split, stock
dividend, sale of assets, combination or merger not otherwise provided for
herein which affects the outstanding shares of Common Stock of the Corporation
or any other change in the capitalization of the Corporation affecting the
Common Stock shall be appropriately adjusted for by the Committee and any such
adjustments shall be final, conclusive and binding.

4



--------------------------------------------------------------------------------



 



12.   PAYMENT OF AWARDS       (a) The Committee will determine whether and to
what extent any Award becomes payable under the Plan. Any Award determined to be
payable by the Committee shall be subject to the following calculation: Each
Performance Unit payable shall be multiplied by the average of the daily means
of the market prices of the Corporation’s Common Stock on the New York Stock
Exchange as reported on the consolidated transaction reporting system during the
ten trading day period beginning on the day following public announcement of the
Corporation’s year-end financial results following the Performance Period.
Payment of the Award will be made following Committee approval by March 15 in
the year following th e close of the Performance Period. The Committee shall
certify in writing that the performance goals have been met prior to payment of
the Award to the extent required by Section 162(m). For those Executive Officers
affected by Section 162(m) of the Code, Awards will be subject to discretionary
downward adjustment by the Committee. Amounts payable under any Award will be
subject to the limits set forth in the 1997 Omnibus Plan.       (b) Awards
granted under this Plan shall be payable during the lifetime of the Participant
to whom such Award was granted only to such Participant; and, except as provided
in (d) and (e) of this Section 13, no such Award will be payable unless at the
time of payment such Participant is an employee of and has continuously since
the grant thereof been an employee of the Corporation or an Affiliate. Neither
absence nor leave, if approved by the Corporation, nor any transfer of
employment between Affiliates or between an Affiliate and the Corporation shall
be considered an interruption or termination of employment for purposes of this
Plan.       (c) If authorized by the Committee, payment of all or a portion of
any earned Award may be deferred pursuant to a deferred compensation plan of the
Corporation then in effect; provided that the election to defer payment of any
earned Award must be made at least six months prior to the expiration of the
applicable Performance Period or as otherwise required by Section 409A of the
Code.       (d) Except as provided in this paragraph 13 and in paragraph 14
below or as otherwise may be determined by the Board, if the Employee ceases to
be an Employee of the Corporation or any of its Affiliates (as defined in the
Plan for any reason prior to the completion of the Performance Period, all
Performance Units shall upon such termination of employment be forfeited. Except
as otherwise specifically determined by the Human Resources Committee in its
absolute discretion on a case by case basis, if the employee is terminated by
the Corporation or any of its Affiliates for any reason prior to the completion
of the Performance Period (other than for Cause, as defined in the Viad Corp
1997 Omnibus Incentive Plan, or for failure to meet performance expectations, as
determined by the Chief Executive Officer of the Corporation), or if the
Employee ceases to be an employee of the Corporation or any of its Affiliates by
reason of death or total or partial disability prior to the completion of the
Performance Period, full ownership of the Performance Units will occur to the
extent not previously earned at the end of the Performance Period.       (e) If
the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of normal or early retirement, full ownership of the
Performance Units will occur at the end of the Performance Period, in each case
on a pro rata basis, calculated based on the percentage of time such Employee
was employed by the Corporation or any of its Affiliates from the beginning of
the Performance Period through the date the Employee ceases to be an employee of
the Corporation or any of its Affiliates; provided, however, that full ownership
of the Performance Units (versus pro rata ownership) will occur at the end of
such Performance Period if the Employee has reached age 60 at the time of
retirement and such retirement is at least 18 months subsequent to the date of
grant of the Award.   13.   EFFECT OF CHANGE OF CONTROL       Notwithstanding
anything to the contrary in this Plan, in the event of a Change of Control (as
defined in the 1997 Viad Corp Omnibus Incentive Plan) each participant in the
Plan shall be

5



--------------------------------------------------------------------------------



 



entitled to a pro rata bonus award calculated on the basis of achievement of
100% of the predefined performance targets through the date of the Change of
Control.



14.   ASSIGNMENTS AND TRANSFERS       No award to any Participant under the
provisions of the Plan may be assigned, transferred, or otherwise encumbered
except, in the event of death of a Participant, by will or the laws of descent
and distribution.   15.   AMENDMENT OR TERMINATION       The Board may amend,
suspend, or terminate the Plan or any portion thereof at any time; provided,
however, that no such amendment, suspension, or termination shall invalidate the
Awards already made to any Participant pursuant to the Plan, without his
consent. Participation in the Plan shall not create a right to participate in
any future years’ Plan.   16.   EFFECTIVE DATE       The Plan shall be effective
January 1, 1997; provided, however, that any Award made under this Plan is
subject to the approval of the 1997 Viad Corp Omnibus Incentive Plan by the
stockholders of Viad Corp.   17.   COMPENSATION ADVISORY COMMITTEE       The
Compensation Advisory Committee is appointed by the Chief Executive Officer of
Viad Corp to assist the Committee in the implementation and administration of
this Plan. The Compensation Advisory Committee shall propose administrative
guidelines to the Committee to govern interpretations of this Plan and to
resolve ambiguities, if any, but the Compensation Advisory Committee will not
have the power to terminate, alter, amend, or modify this Plan or any actions
hereunder in any way at any time.   18.   SPECIAL COMPENSATION STATUS       All
bonuses paid under this Plan shall be deemed to be special compensation and,
therefore, unless otherwise provided for in another plan or agreement, will not
be included in determining the earnings of the recipients for the purposes of
any pension, group insurance or other plan or agreement of a Company or of Viad
Corp.

6